Citation Nr: 0948422	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to 
September 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2005, 
a statement of the case was issued in June 2005, and a 
substantive appeal was received in June 2005.  A personal 
hearing at the RO was scheduled in June 2005, but the Veteran 
failed to report.  He subsequently requested a hearing over 
the telephone, but was informed in the statement of the case 
that the RO was unable to hold hearings over the telephone.  
The Veteran also requested a Board video conference hearing, 
which was scheduled in December 2006.  However, again the 
Veteran failed to report and has not filed a motion 
requesting a new hearing.     

Additional medical evidence was associated with the claims 
file after the June 2005 statement of the case.  However, 
this evidence was pertinent to other claims pending before 
the RO, and is not relevant to the issues on appeal.  

The Veteran submitted a May 2005 statement from his attending 
physician in which he appeared to be seeking special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate.  Thus, this issue is referred back 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress 
disorder (PTSD), currently evaluated as 100 percent 
disabling, and diabetes mellitus, type II, currently 
evaluated as 20 percent disabling.   

2.  The Veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet, loss or permanent loss of use of one or both hands, 
permanent impairment of vision of both eyes, or ankylosis of 
one or both knees or one or both hips.

3.  The Veteran's service-connected disabilities have not 
resulted in loss of use of his lower extremities so as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair; blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of 
one lower extremity; or loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.

4.  The Veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and adaptive equipment, 
or adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2009).

2.  The criteria for establishing eligibility for financial 
assistance in acquiring specially adapted housing have not 
been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 
C.F.R. § 3.809 (2009).

4.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a December 2004 letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In the instant case, the December 
2004 VCAA notice was provided prior to the January 2005 
rating decision.  Thus, the requirements set forth in 
Pelegrini have been met. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records.  Given that the Veteran is not currently 
service-connected for any disabilities of the hands, lower 
extremities, feet or eyes, a VA examination is not necessary 
to decide the issue on appeal.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Automobile and Adaptive Equipment, or for Adaptive Equipment 
Only

The Veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only.  A certification of eligibility for financial 
assistance in the purchase of one automobile and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of 38 C.F.R. § 3.808.  The claimant must have had 
active military, naval or air service.  38 C.F.R.  
§ 3.808(a).  One of the following must exist and be the 
result of a disease or injury incurred in or aggravated 
during active military, naval or air service: (i) loss or 
permanent loss of use of one or both feet; (ii) loss or 
permanent loss of use of one or both hands; (iii) permanent 
impairment of vision of both eyes: central visual acuity of 
20/200 or less in the better eye, with corrective glasses, or 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of visual field subtends 
an angular distance no greater than 20° in the better eye; 
and (iv) for adaptive equipment eligibility only, ankylosis 
of one or both knees or one or both hips.  38 C.F.R. § 
3.808(b).  A specific application for financial assistance in 
purchasing a conveyance is required, and must contain a 
certification by the claimant that only persons properly 
licensed will operate the conveyance.  38 C.F.R. § 3.808(c). 

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

Initially, the Board notes that the Veteran is service-
connected for PTSD, currently evaluated as 100 percent 
disabling and diabetes mellitus, type II, currently evaluated 
as 20 percent disabling.  Significantly, the Veteran has not 
provided any evidence demonstrating how his service-connected 
PTSD and diabetes mellitus have resulted in loss or permanent 
loss of use of one or both feet, loss or permanent loss of 
use of one or both hands, permanent impairment of vision of 
both eyes, or ankylosis of one or both knees or one or both 
hips.  In his statements of record, he simply indicated that 
he needed a tractor to move hay and a van with a handicap 
ramp.  He also appeared to indicate that an independent 
living accessor and/or contractor who was referred by VA 
Vocational Rehabilitation recommended these items.  
Nevertheless, the applicable provisions do not allow for the 
purchase of a tractor, and the Veteran has never explained 
how his service-connected disabilities required the use of a 
van with handicap ramp.  PTSD does not result in the loss or 
permanent loss of use of one or both feet; loss or permanent 
loss of use of one or both hands; or permanent impairment of 
vision of both eyes.  Further, while complications from 
diabetes mellitus could result in these problems, the record 
does not show that the Veteran suffers from such 
complications.  

In sum, there has been no indication in the medical records 
nor has the Veteran asserted that he has suffered the loss of 
use of one or both feet, loss of use of one or both his hands 
or impairment in vision due to a service-connected 
disability.  Importantly, VA treatment records are silent 
with respect to such findings.  For instance, an October 2004 
electrophysiologic testing showed no finding of lumbar 
radicular plexus or peripheral neuropathy abnormality in the 
lower extremities.  Accordingly, based on a complete review 
of the evidence, the Board cannot find that the Veteran's 
service-connected PTSD or diabetes mellitus have resulted in 
loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, or permanent 
impairment of vision of both eyes.
  
Even though the Veteran does not qualify under the foregoing 
criteria for financial assistance in the purchase of an 
automobile with adaptive equipment, he still may be entitled 
to adaptive equipment only, if his service-connected 
disabilities result in ankylosis of the knees or hips and 
adaptive equipment is deemed necessary for the Veteran's 
license and safe operation of a vehicle under 38 C.F.R. § 
3.808(b)(1)(iv).   However, there is nothing in the claims 
file to support the conclusion that the Veteran suffers from 
ankylosis of the knees and hips due to his service-connected 
disabilities.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet.App. 259 (1992).  

In conclusion, the legal criteria for the benefits sought 
have not been met in this case.  Thus, based on the above 
analysis, a preponderance of the evidence is against the 
Veteran's claim for entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Specially Adapted Housing, or a Special Home Adaptation Grant

The Veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing, or a special home adaptation grant.  
Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

Again, there is no evidence of record to show that due to his 
service-connected PTSD and diabetes mellitus, the Veteran has 
loss of the use of his lower extremities and is precluded 
from locomotion without the aid of crutches, a cane, or 
wheelchair; blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  Again, VA treatment records are silent with 
respect to any such findings.  The Veteran asserted that a 
Vocational Rehabilitation independent living accessor and/or 
contractor recommended that certain things in his house 
needed fixing, including the addition of a handicap ramp.  
Nevertheless, there is no evidence of record to support the 
finding that the necessity of the handicap ramp was due to 
the Veteran's service-connected PTSD and diabetes mellitus.  
Again, PTSD does not result in the loss of the use of the 
lower extremities or upper extremities; or blindness in both 
eyes.  Further, while complications from diabetes mellitus 
could result in these problems, the record does not show that 
the Veteran suffered from such complications

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R.  § 3.809(a).

Here, again, the Veteran has not asserted, nor do the records 
show, service-connected blindness in both eyes with 5/200 
visual acuity or less, or service-connected anatomical loss 
or loss of use of both hands.  In sum, he is not permanently 
and totally disabled due to blindness or loss of use of the 
hands, and does not allege otherwise.

In conclusion, the legal criteria for the benefits sought 
have not been met in this case.  Thus, based on the above 
analysis, a preponderance of the evidence is against the 
Veteran's claim for entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing, or a special home adaptation grant.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only, is not warranted.  
Further, entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing, 
or a special home adaptation grant.  The appeal is denied. 





____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


